Exhibit FHLBank Topeka Calculation of Earnings to Fixed Charges (in thousands) 12/31/2008 12/31/2007 12/31/2006 12/31/2005 12/31/2004 Earnings Income Before Assessments $ 38,777 $ 204,816 $ 186,041 $ 185,627 $ 127,989 Total Fixed Charges 1,642,925 2,517,128 2,238,914 1,500,725 798,103 Capitalized Interest 0 0 0 0 0 Total Earnings 1,681,702 2,721,944 2,424,955 1,686,352 926,092 Fixed Charges Interest Expense1 1,642,925 2,517,128 2,238,914 1,500,725 798,103 Capitalized Interest 0 0 0 0 0 Estimated Interest Attributable to Rental Expense 2 0 0 0 0 0 Total Fixed Charges $ 1,642,925 $ 2,517,128 $ 2,238,914 $ 1,500,725 $ 798,103 Earnings to Fixed Charges Ratio 1.02 1.08 1.08 1.12 1.16 1 For purposes of this calculation the amortization of premium, discount, and capitalized expenses related toindebtedness are included in interest expense and have not been separately displayed in this calculation. 2 The FHLBank has rental expense; however, has not placed an estimated of the interest expense includedin rental expense in this calculation as the amount is very minimal.
